Exhibit 10.2
Form of Registration Rights Agreement
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT dated as of October ___, 2009 by and
among DRI CORPORATION, a North Carolina corporation (the “Company”) and
                     (the “Holder”).
     The parties agree as follows:
Section 1. Definitions. For purposes of this Agreement:
     (a) “Series K Senior Convertible Preferred Stock” means the Company’s
Series K Senior Convertible Preferred Stock with a liquidating value of $5,000
per share;
     (b) “Registrable Securities” means                      shares of Series K
Convertible Preferred Stock to be issued to the Holder upon acceptance by the
Company of that certain Subscription Agreement of even date (the “Agreement”;
certain terms not defined herein but used herein are used as defined in the
Agreement);
     (c) “register” and “registration” refer to a registration of the
Registrable Securities effected by filing a registration statement or similar
document pursuant to the Securities Act of 1933, as amended (the “Act”) and the
declaring or ordering of effectiveness of such registration statement; and
     (d) The “Company” means DRI Corporation, a North Carolina corporation.
Section 2. Demand Registration.
     (a) If at any time the Company receives a written request from the Holder
that the Company file a registration statement under the Act covering the
registration of Registrable Securities held by him, then the Company shall,
subject to the limitations of this Section 2, use its best efforts to, within
six months of the date of such request, effect the registration under the Act of
all Registrable Securities and will keep such registration statement effective
for a minimum period of six (6) months thereafter. The Company shall be
obligated to effect only one (1) registration pursuant to this Section 2(a).
     (b) If the Holder intends to distribute the Registrable Securities covered
by his request by means of an underwriting, he shall so advise the Company as a
part of his request made pursuant to this Section 2. The Holder shall (together
with the Company as

 



--------------------------------------------------------------------------------



 



provided in Section 3) enter into an underwriting agreement in customary form
with a mutually acceptable underwriter or underwriters.
Section 3. “Piggyback” Rights. For a period of one (1) year from October ___,
2009, and if (but without any obligation to do so) the Company proposes to
register any of its securities under the Act in connection with a public
offering of such common stock for cash proceeds payable in whole or in part to
the Company (other than with respect to a Registration Statement filed on Form
S-8 or Form S-4 or such other similar form then in effect under the Securities
Act), the Company shall, at such time, subject to the provisions of Section 6
and 7 hereof and upon request of the Holder cause to be registered under the Act
all of the Registrable Securities which the Holder requests be registered;
provided, however, if the managing underwriter of the public offering of shares
proposed to be registered by the Company advises the Holder in writing that
marketing factors require a limitation of the number of shares to be
underwritten, then the number of shares of Registrable Securities of the Holder
that may be included in the underwriting shall be so limited on a prorate basis.
Such “piggyback rights” shall expire on the registration and sale of the
Registrable Securities pursuant to Section 2 above or upon the sale of the
Registrable Securities hereunder.
Section 4. Registration Procedure. Whenever required under this Agreement to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as is reasonably possible:
     (a) Furnish to the Holder of the Registrable Securities covered by such
registration statement such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as he may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by him.
     (b) In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering. The Holder participating
in such underwriting shall also enter into and perform his obligations under
such agreement.
     (c) Notify the Holder of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto covered
by such registration statement is required to be delivered under the Act, of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing.

 



--------------------------------------------------------------------------------



 



Section 5. Furnish Information. The Holder shall promptly furnish to the Company
in writing such reasonable information regarding the Holder, the Registrable
Securities held by the Holder, and the intended method of disposition of such
securities as shall be required to effect the registration of his Registrable
Securities.
Section 6. Expenses of Registration. All of the foregoing expenses relating to
the Registrable Securities incurred in connection with registration, filing or
qualification pursuant to this Agreement, including (without limitation) all
registration, filing and qualification fees, printers’ bills, mailing and
delivery expenses, accounting fees, and the fees and disbursements of counsel
for the Company, but excluding underwriting discounts or fees, shall be borne by
the Company.
Section 7. Indemnification and Contribution. In the event any Registrable
Securities are included in a registration statement under this Agreement:
     (a) To the extent permitted by law, the Company will indemnify and hold
harmless the Holder, the officers and directors of each Holder, any underwriter
(as defined in the Act) for such holder, and each person, if any, who controls
such Holder or underwriter within the meaning of the Act or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), against any losses,
claims, damages, or liabilities (joint or several) to which they may become
subject under the Act, the Exchange Act or other federal or state law, insofar
as such losses, claims, damages, or liabilities (or actions in respect thereto)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Company will
reimburse each such Holder, officer or director, underwriter or controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided however, that the indemnity agreement contained in this Section
7(a) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability,
or action to the extent that it arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, preliminary prospectus or final prospectus or any
amendment or supplement thereto in reliance upon and in conformity with written
information

 



--------------------------------------------------------------------------------



 



furnished expressly for use in connection with such registration by any such
Holder, underwriter or controlling person; provided, further, however, that if
any losses, claims, damages or liabilities arise out of or are based upon any
untrue statement, alleged untrue statement, omission or alleged omission
contained in any preliminary prospectus, and made in reliance upon and in
conformity with written information furnished by such Holder expressly for use
therein, which did not appear in the final prospectus, the Company shall not
have any such liability with respect thereto to such Holder, any person who
controls such Holder within the meaning of the Act, or any director of such
Holder, if such Holder delivered a copy of the preliminary prospectus to the
person alleging such losses, claims, damages or liabilities and failed to
deliver a copy of the final prospectus, as amended or supplemented if it has
been amended or supplemented, to such person at or prior to the written
confirmation of the sale to such person, provided that such Holder had an
obligation to deliver a copy of the final prospectus to such person.
     (b) To the extent permitted by law, each selling Holder will indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Act, any underwriter and any other Holder selling
securities in such registration statement or any of its directors or officers or
any person who controls such Holder or underwriter against any losses, claims,
damages or liabilities, joint or several) to which the Company or any such
director, officers, controlling person, or underwriter or controlling person, or
other such Holder or director, officer or controlling person may become subject,
under the Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereto) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, if the untrue
statement or omission or alleged untrue statement or omission in respect of
which such loss, claim, damage or liability is asserted was made in reliance
upon and in conformity with written information furnished by such Holder
expressly for use in connection with such registration; and each such Holder
will reimburse any legal or other expenses reasonably incurred by the Company or
any such director, officer, controlling person, underwriter or controlling
person, or other Holder, officer, director, or controlling person in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided however, that the indemnity agreement contained in this Section
7(b) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action, if such settlement is effected without the consent
of the Holder (which

 



--------------------------------------------------------------------------------



 



consent shall not be unreasonably withheld); provided, further that the maximum
liability of any selling Holder under this Section 7(b) in regard to any
registration statement shall in no event exceed the amount of the proceeds
received by such selling Holder from the sale of securities under such
registration statement; provided, further however, that if any losses, claims,
damages or liabilities arise out of or are based upon an untrue statement,
alleged untrue statement, omission or alleged omission contained in any
preliminary prospectus which did not appear in the final prospectus, such seller
shall not have any such liability with respect thereto to the Company, any
person who controls the Company within the meaning of the Act, any officer of
the Company who signed the registration statement or any director of the
Company, if the Company delivered a copy of the preliminary prospectus to the
person alleging such losses, claims, damages or liabilities and failed to
deliver a copy of the final prospectus, as amended or supplemented if it has
been amended or supplemented, to such person at or prior to the written
confirmation of the sale to such person, provided that the Company had an
obligation to deliver a copy of the final prospectus to such person.
     (c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 7, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly notified, to assume
the defense thereof with counsel mutually satisfactory to the parties. An
indemnified party shall have the right to retain its own counsel, however, the
fees and expenses of such counsel shall be at the expense of the indemnified
party, unless (i) the employment of such counsel has been specifically
authorized in writing by the indemnifying party, (ii) the indemnifying party has
failed to assume the defense and employ counsel, or (iii) the named parties to
any such action (including any impleaded parties) include both the indemnified
party and the indemnifying party, and the indemnified party shall have been
advised by such counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action on behalf of such indemnified parry,
it being understood, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys for all indemnified parties). The
failure to deliver written notice to the indemnifying

 



--------------------------------------------------------------------------------



 



party will not relieve it of any liability that it may have to any indemnified
party under this Agreement.
     (d) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages or liabilities or actions in respect thereof referred to
therein, then each indemnifying party shall in lieu of; indemnifying such
indemnified party contribute to the amount paid or payable by such indemnified
party as a result of such losses, claims, damages, liabilities or actions in
such proportion as is appropriate to reflect the relative fault of the Company,
on the one hand, and selling Holder, on the other, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or actions as well as any other relevant equitable considerations,
including the failure to give any required notice. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, on the one hand,
or by such selling Holder on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto acknowledge and agree that it would
not be just and equitable if contribution pursuant to this subparagraph (d) were
determined by pro rata allocation (even if all of the selling Holder were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this subparagraph (d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or actions in respect thereof
referred to above in this subparagraph (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any such action or claim. Notwithstanding the
provisions of this subparagraph (d), the amount the selling Holder shall be
required to contribute shall not exceed the amount, if any, by which the total
price at which the securities sold by each of them were offered to the public
exceeds the amount of any damages which they would have otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission, or other violation of law. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of fraudulent
misrepresentation.
Section 8. Miscellaneous.
     (a) Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the Company and to the Holder and their respective heirs,
personal representatives, successors and assigns.

 



--------------------------------------------------------------------------------



 



     (b) Notices. Except as otherwise provided herein, any notice, consent or
request to be given in connection with any term or provision of this Agreement
shall be deemed to have been given sufficiently if sent by hand, registered or
certified mail, postage prepaid, facsimile transmission or courier (next day
delivery), to the Company or to the Holder at their respective addresses as
provided on or about the date hereof.
     (c) Integration. This Agreement contains the entire agreement between the
parties with respect to the transactions contemplated hereby and no party shall
be bound by, nor shall any party be deemed to have made, any covenants,
representations, warranties undertakings or agreements except those contained in
such entire Agreement. The section and paragraph headings contained in this
Agreement are for the reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
     (d) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
     (e) Amendment. This Agreement may be amended, changed, waived or terminated
only in writing signed by each of the parties.
     IN WITNESS WHEREOF, this Agreement has been executed effective as of the
date first above written.

                  DRI CORPORATION    
 
           
 
  By        
 
     
 
President    
 
                HOLDER:    
 
                                                         (SEAL)    

 